Title: From John Adams to James Searle, 15 May 1789
From: Adams, John
To: Searle, James


          
            Dear Sir
            New York, May 15. 1789
          
          I received your friendly Letter last Evening, and thank you for your kind Remembrance, of your Old Friend.
          To hear of your Success and Prosperity in Business; the Independence of your Circumstances, and the Contentment of your heart, gives me a Pleasure, the more exquisite, as it is so rare.— It is almost the Single Instance, that I have received Since my Return to America. My Correspondence has Served to little other purpose than to pour out before me the Griefs Complaints and Distresses of my Friends and the Friends of their Country, whose Ruin has been accomplished in Part by the turn of Affairs at the Revolution and in part by the bad Policy of our Country, Since the Peace.
          The friendly disposition, which dictated your desire to come to New York, is very obliging: but I beg you would not come, till I have an house to receive you, and a dinner and a little Wine to share with you; for at present I have neither at my Command: so great a Thing

is it to be one, who is, Sir, your most obedient and / most humble servant: not without hopes / however of better times.
          
            John Adams
          
        